DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. U.S. Patent Publication No. 2019/0340455 (hereinafter Jung) in view of Kim et al. U.S. Patent No. 8,666,127 (hereinafter Kim).
Consider claim 8, Jung teaches an electronic device (Figure 2, 201), comprises: a processor (Figure 2, 210); and a storage medium to store machine executable instructions (Figure 2, 230); wherein when executed, the machine executable instructions cause the processor to: acquire a fingerprint image of a finger (Figure 8, 810); determine whether the fingerprint image matches a fingerprint template (Figure 8 and [0144], second image corresponding to finger contact and thus corresponding to fingerprint template (see also figure 12, 1220)), in response to determining that the fingerprint image matches the fingerprint template, acquire a blank image when a fingerprint sensor in the electronic device scans a fingerprint sensor region and no finger is detected (Figure 8, [0144] and [0148], third image after the user’s finger is removed), wherein acquiring the blank image comprises: obtaining an output of the fingerprint sensor in response to detecting no finger when the fingerprint sensor scans the fingerprint sensor region ([0144] and [0148]), and when the output of the fingerprint sensor is within a set range indicating that the output of the fingerprint is stable and the blank image is valid (set range in figure 12, 1210 and 1220) receiving the blank image acquired by the fingerprint sensor ([0144] and [0148]); after acquiring the fingerprint image matching the fingerprint template and the blank image, determine an area of a first foreign object region in the fingerprint image (Figure 12, contaminants in 1220 (see also [0148])); determine an area of a second foreign object region in the blank image (Figure 12, contaminant in 1210 (see also [0148])); in response to determining that both of the area of the first foreign object region and the area of the second foreign object region are less than or equal to an area threshold, update the fingerprint template with the fingerprint image ([0244], figure 8 and figure 12, when it is determined that the determined degree of distortion is equal to or smaller than a preset threshold value, the processor may use the acquired image for adaptive learning, and further refers to fingerprint template stored (updated) in the electronic device); and in response to determining that the area of the first foreign object region or the area of the second foreign region is greater than the area threshold, confirm not to update the fingerprint template . 
In addition, figure 5 and [0076] refer to electronic device (electronic implies based on current and voltage)
Jung’s figures 11-12 do not appear to specifically mention output including at least one of an output voltage or an output current.
However, Jung teaches a capacitive-type sensor in [0072] where capacitive is an electrical component. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have a capacitive-type sensor as taught by Jung in [0072], the capacitive type is a type for acquiring a fingerprint image on the basis of the principle whereby a portion (ridge) of the fingerprint contacting the electrode is detected and a portion (valley) of the fingerprint that does not contact the electrode is not detected as suggested in [0072].
Jung does not appear to specifically disclose in response to determining that the area of the first foreign object region is greater than the area of the second foreign object region, output a prompt indicating that the finger has a foreign object and confirm not to update the fingerprint template.
However, in a related field of endeavor, Kim teaches fingerprint detection in abstract, and further teaches in response to determining that the area of the first foreign object region is greater than the area of the second foreign object region (Figure 9 and column 10, lines 14-36, Test 2 measures the percentage of pixels (area) on the captured fingerprint image darker than (and thus greater than) the base image in test area. Column 6, lines 1-8, the base image can be a certain fixed size of blank image), output a prompt indicating that the finger has a foreign object (Figure 9 and column 10, lines 46-48, fake finger, Rejected). Furthermore, Kim teaches output a prompt indicating that the finger has a foreign object and confirm not to update the fingerprint template (Figure 9 and column 10, lines 46-48, fake finger, Rejected).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to determine the area or pixels with respect to a base image in order to determine a fake finger as suggested by Kim in column 10, lines 46-48.

Consider claim 12, Jung and Kim teach all the limitations of claim 8. In addition, Jung teaches wherein the processor is further caused to: in response to determining that both of the area of the first foreign object region and the area of the second foreign region (Figure 12, foreign objects in 1220 and 1210) are less than or equal to an area threshold, update the fingerprint template with the fingerprint image ([0244], when it is determined that the determined degree of distortion is equal to or smaller than a preset threshold value, the processor may use the acquired image for adaptive learning, and further refers to fingerprint template stored (updated) in the electronic device).

Consider claim 13, Jung and Kim teach all the limitations of claim 12. In addition, Jung teaches the processor is further caused to: remove the foreign object region with an area less than or equal to the area threshold in the fingerprint image based on an image processing algorithm to obtain a processed fingerprint image (Figure 8, Figure 11, Figure 12); and update the fingerprint template with the processed fingerprint image [0244].

Consider claim 14, Jung and Kim teach all the limitations of claim 8. In addition, Jung teaches the processor is further caused to: in response to determining that the area of the first foreign object region or the area of the second foreign region (Figure 12, 1220 and 1210) is greater than the area threshold, confirm not to update the fingerprint template ([0244], degree of distortion is equal to or smaller than threshold, and further refers to contaminant is eliminated on the basis of the size or characteristics of an area. A high degree of distortion is not used by Jung for adaptive learning as suggested in [0244]).

Consider claims 1, 5-7, it include limitations substantially similar to claims 8, 12-14 and thus rejected by the same reasoning.

Consider claims 15, 19-21, it include limitations substantially similar to claims 8, 12-14 and thus rejected by the same reasoning.

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
On pages 8-9, Applicant argues that “the step of determining whether the fingerprint image matches the fingerprint template is performed before acquiring the blank image and before determining foreign object region, Jung performs the authentication based on the registered fingerprint template after acquiring the blank image and after determining contaminant.” The Office respectfully disagrees for the following reasons. 
[0144] mentions that the processor may acquire a second image while the user's finger contact the fingerprint acquisition area corresponding to the entire or partial area of the display (fingerprint matches fingerprint template in order to distinguish from non-contact image, see also the different between 1210 and 1220). The processor may acquire a third image after the user's finger is removed from the fingerprint acquisition area corresponding to the entire or partial area of the display (blank image). Consequently, these arguments have been considered but they are not persuasive.

On pages 9, Applicant argues that “Kim does not compare one area with another area.” The Office respectfully disagrees for the following reasons. 
Kim teaches in figure 9 and column 10, lines 14-36, Test 2 measures the percentage of pixels (1 pixel area is different to 2 pixel area) on the captured fingerprint image darker than (and thus greater than) the base image in test area. Column 6, lines 1-8, the base image can be a certain fixed size of blank image. Thus, Kim does compare percentage of pixels (area) in test image with the percentage of pixels in base image (blank image). Consequently, these arguments have been considered but they are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621